The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 01/28/2021.  As directed by the amendment: new claims 21-31 have been added.  Thus, claims 11-12 and 14-31 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 11-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lombardo et al. (2007/0270857) "Lombardo” in view of Cassani (2007/0250163) have been fully considered but they are not persuasive.  
 On page 6 of the response, the applicant argues that Cassani fails to disclose “the whipstitched pattern including a knot for securing together the first and second tendon ends”.  This is not found persuasive because the abstract of Cassani discloses “tendon strand regions tied and whip stitched together”.  According to the Merriam-Webster dictionary, the definition of knot is “fastening or tying together”.  Therefore, the combination of Lombardo in view of Cassini discloses a whipstitched pattern including a knot for securing together the first and second tendon ends.
Rejection under 35 USC 112, second paragraph of claim 12 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12, 14-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lombardo et al. (2007/0270857) "Lombardo” in view of Cassani (2007/0250163).  
Regarding claim 11, 25 and 27, Lombardo discloses a graft tendon 106 (Figs. 6-8), comprising: a first tendon end and a second tendon end (Fig. 7 discloses two free ends of the graft ligament having sutures 164 hanging from each end), the first and second tendon ends positioned longitudinally in parallel to one another (as shown in Figs. 7-8); and a stitched pattern securing together the first and second tendon ends (Figs. 6-8 disclose a stitch pattern used to secure the graft free ends), thereby forming a stitched end portion that abuts an unstitched middle portion (Fig. 7 discloses the unstitched middle portion between the free ends and the folded portion), the stitched pattern comprising a plurality of sutures 164 that originate at the tendon ends and progress toward the unstitched middle portion (Figs. 7-8 disclose the sutures 164 having a stitched pattern to suture the graft tendon free ends together towards to middle portion).
Lombardo is silent regarding a whipstitched pattern including a knot for securing together the first; second tendon ends and the graft tendon is a pre-tensioned construct and 
However, Cassani teaches a similar graft invention comprising a whipstitched pattern including a knot (abstract and Figs. 6-7 disclose using a whipstitched pattern to tie a plurality of tendon strands together, where according to the Merriam-Webster dictionary, the definition of knot is “fastening or tying together”); the graft tendon is a pre-tensioned construct (par. 0039 discloses tensioning the graft pre-operatively); and the stitched end portion includes a first length that is less than a second length of the unstitched middle portion (as shown in Fig. 8, the unstitched portion 60 has a second length that is more than the stitched region length).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the stitch pattern in Lombardo to include a whipstitched pattern including a knot for securing together the first and second tendon ends and the graft tendon is a pre-tensioned construct; and the stitched end portion includes a first length that is less than a second length of the unstitched middle portion, as taught and suggested by Cassani, for the purpose of a using a suture threading stitch pattern that allows for maximum suture fixation strength (par. 0005 of Cassani) and for allowing general ease of handling throughout the graft preparation process (par. 0039 of Cassini). 
Furthermore, it would have been an obvious matter of design choice to modify Lombardo in view of Cassini to include the stitched end portion includes a first length that is less than a second length of the unstitched middle portion, since applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 12, as best understood, Lombardo discloses the first tendon end and the second free tendon end are free tendon ends that are located at an opposite end of the graft tendon from a folded portion of the graft tendon (par. 0045 and Fig. 8 disclose two free ends of the graft ligament located opposite from a folded portion of graft tendon).
Regarding claim 14, Lombardo discloses wherein the first tendon end and the second tendon end overlap one another (Fig. 8 discloses the tendon ends are brought together and tied where one end is placed over the other and sutured together).
Regarding claim 15, Lombardo discloses wherein the plurality of sutures 164 reinforce the first and second tendon ends (as shown in Fig. 7).
Regarding claim 16, the combination of Lombardo and Cassani discloses at least a portion of the plurality of sutures extend in a direction about perpendicular to a longitudinal axis of the first tendon end and the second tendon end (abstract and Fig. 7 of Cassani discloses a whipstitched pattern with sutures extending perpendicularly to the longitudinal axis of the tendon).
Regarding claim 17 and 20, Lombardo discloses the graft tendon is a folded graft tendon and wherein the single tendon strand is folded to position the first tendon end in parallel with the second tendon end (par. 0045 and Fig. 8). 
Regarding claims 18-19, Lombardo discloses the graft tendon is configured in a loop (Fig. 8 shows a folded loop) and wherein the first tendon end and the second tendon end are part of a single tendon strand (par. 0045 and Fig. 8 disclose a single strand folded over). 
Regarding claim 21, Lombardo discloses the plurality of sutures 164 extend through each of the first and second tendon ends 106 (as shown in Fig. 6).
Regarding claims 22-24, Lombardo discloses a fixation device connected to the graft tendon; the fixation device includes a button and loop construct and the fixation device is a button and adjustable loop construct (Fig.  6 discloses a button 10 and loop 50; par. 0042 discloses the loop 50 is an adjustable loop because it can adjustably slide in slot 30).
Regarding claim 28, Lombardo discloses the plurality of sutures 164 originate at a short distance from an edge of the tendon ends (par. 0048 discloses the sutures 164 are attached to the proximal end of the graft construct 106). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al. (2007/0270857) "Lombardo”.
Lombardo discloses the claimed invention of claim 11; except for a length of the whipstitched pattern is between 20% and 25% of a total length of the graft tendon and wherein In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Lombardo to include a length of the whipstitched pattern is between 20% and 25% of a total length of the graft tendon and wherein the short distance is about 1-4 mm from the edge, since applicant has not disclosed that the these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that a length of the whipstitched pattern is between 20% and 25% of a total length of the graft tendon and wherein the short distance is about 1-4 mm from the edge, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al. (2007/0270857) "Lombardo” in view of Cassani (2007/0250163) further in view of Phillips et al. (2005/0154446) “Phillips”.
Lombardo discloses a graft tendon 106 (Figs. 6-8), comprising: a first tendon end and a second tendon end (Fig. 7 discloses two free ends of the graft ligament having sutures 164 hanging from each end), the first and second tendon ends positioned longitudinally in parallel to one another (as shown in Figs. 7-8); and a stitched pattern securing together the first and second tendon ends (Figs. 6-8 disclose a stitch pattern used to secure the graft free ends), thereby forming a stitched end portion that abuts an unstitched middle portion (Fig. 7 discloses the unstitched middle portion between the free ends and the folded portion), the stitched pattern comprising a plurality of sutures 164 arranged to extend between a first location and a second location of the graft tendon, wherein the first location is located adjacent to an edge of the tendon ends and the second location is adjacent to the unstitched middle portion (Figs. 7-8 disclose the sutures 164 having a stitched pattern to suture the graft tendon free ends together where the sutures extend between the tendon ends edge and the unstitched middle portion); except for a whipstitched pattern and a reinforcement suture passed through the first and second tendon ends and a reinforcement suture passed through a portion of the tendon graft. 
However, Cassani teaches a similar graft invention comprising a whipstitched pattern (abstract and Figs. 6-7 disclose using a whipstitched pattern to tie a plurality of tendon strands together).  Therefore, it would have been obvious to one of ordinary skill in the art at the time 
Furthermore, Phillips teaches a similar graft construct (abstract and Fig. 11 disclose graft constructs) comprising a reinforcement suture 114 passed through the first and second tendon ends and a reinforcement suture passed through a portion of the tendon graft (Fig. 11 and par. 0121). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the graft in Lombardo in view of Cassini to include a reinforcement suture passed through the first and second tendon ends and a reinforcement suture passed through a portion of the tendon graft, as taught and suggested by Phillips, for the purpose of a using flexible reinforcing members that facilitate insertion of the graft (par. 0019 of Phillips). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774